Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 1 of 47



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

      FRED MICHAEL DAVIS, CLARENCE
      BROUSSARD,            ALAIN        PIERRE,
      MEGAN WEBER, MEREDITH RIEGER                                CLASS ACTION
      BRANCIFORTE, GINA MURRAY,
      TANJA       MCPETERS,          COURTNEY
      WOOD, HAYLEY DENMAN, and
      KRISTIN CACAYORIN, individually and
      on behalf of all others similarly-situated,

                      Plaintiffs,                                 CASE NO.:

      v.

      THE FRESH MARKET, INC., a Delaware
      Corporation, and TYSON FRESH
      MEATS, INC., a Delaware Corporation,

                      Defendants.
                                                             /

            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiffs, FRED MICHAEL DAVIS (“Davis”), CLARENCE BROUSSARD

     (“Broussard”), ALAIN PIERRE (“Pierre”), MEGAN WEBER (“Weber”), MEREDITH

     RIEGER BRANCIFORTE (“Rieger Branciforte”), GINA MURRAY (“Murray”), TANJA

     MCPETERS (“McPeters”), COURTNEY WOOD (“Wood”), HAYLEY DENMAN

     (“Denman”), and KRISTIN CACAYORIN (“Cacayorin”) (“Plaintiffs”), individually and

     on behalf of all others similarly-situated, by and through their undersigned counsel, and

     pursuant to Rule 23, Fed. R. Civ. P., file this Class Action Complaint and Demand for Jury

     Trial, and bring this action against Defendants, THE FRESH MARKET, INC., a Delaware

     corporation (“Fresh Market”), and TYSON FRESH MEATS, INC., a Delaware

     corporation (“Tyson”), and allege as follows:




                                                 SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 2 of 47



                                                INTRODUCTION

            1.        Plaintiffs bring this consumer protection and false advertising class action

     lawsuit against Defendants, based on Defendants’ misleading business practices with

     respect to the sale of “Prime Pork”.

            2.        Defendant, Fresh Market is a company that owns a chain of specialty

     grocery retail stores in the eastern United States. On information and belief, there are

     approximately 161 Fresh Market locations in the following 22 states: Alabama, Arkansas,

     Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Kentucky, Louisiana,

     Maryland, Massachusetts, Mississippi, New Jersey, New York, North Carolina, Ohio,

     Oklahoma,       Pennsylvania,        South       Carolina,       Tennessee,        and      Virginia.   See

     https://www.thefreshmarket.com/your-market/store-locator.

            3.        Fresh Market markets to upscale consumers expecting high quality goods

     and products.

            4.        Defendant, Tyson is a company that describes itself as “the industry’s

     leading fresh meat supplier” which “is committed to exceeding expectations and delivering

     top-tier quality products to ensure the success of [their] retail and foodservice industry

     partners.” See https://www.tysonfreshmeats.com/who-we-are.

            5.        Commencing in February 2017, Tyson, via its officers and directors,

     decided to trade off of the known quality and prestige of USDA Prime Beef and create a

     line of pork products entitled “Chairman’s Reserve Prime Pork” (hereafter referred to as

     “Prime Pork” or the “Product”) in an effort to increase its pork sales to its retail partners.

            6.        In creating the Product, Tyson developed a comprehensive and uniform

     marketing campaign to use with its retailers, such as Fresh Market, to mislead and confuse


                                                          -2-
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 3 of 47



     consumers.

             7.        Commencing in May 2019, Fresh Market, via its officers and directors,

     partnered with Tyson to sell the Product in its stores. In so doing, Fresh Market decided to

     trade off of the known quality and prestige of USDA Prime Beef and to “elevate” its pork

     to “Prime” in an effort to increase its pork sales in its stores.

             8.        At all relevant times, Tyson and Fresh Market have marketed and sold the

     Product “Prime Pork.” The Product’s advertising and marketing led Plaintiffs and other

     consumers to reasonably believe that they were purchasing pork that was, inter alia, graded

     USDA “Prime.” The Product’s marketing, promotion, and advertising was strongly

     influenced by Tyson, and in some cases directly provided by Tyson, as part of a conspiracy

     between Tyson and Fresh Market to deceive and mislead consumers about the Product.

             9.        In reality, there is no such thing as “Prime” Pork. The Product is not graded

     by the USDA as “Prime”. In fact, the USDA does not provide grades for pork in a fashion

     similar to beef, as set forth below.

             10.       Defendants have engaged in deceptive practices that are likely to mislead

     consumers acting reasonably in the circumstances, to the consumers’ detriment.

     Defendants’ marketing, promotion, and advertising created a net impression that was

     deceptive. Defendants’ deceptive and misleading marketing, promotion, and advertising

     was available to consumers when they purchased the Product.

             11.       Plaintiffs and other consumers are willing to pay a premium for USDA

     Prime Beef. Plaintiffs and other consumers paid a premium for the Product based on

     Defendants’ deceptive and misleading marketing, promotion, and advertising of the

     Product. Plaintiffs and other consumers paid more money for the Product than they would


                                                            -3-
                                                  SOLOWSKY & ALLEN, P.L.
                   915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 4 of 47



     have paid had they known that there is no such thing as “Prime” Pork or that the Product

     was not graded as prime by the USDA. Plaintiffs and other consumers have suffered injury

     in fact as a result of Defendants’ deceptive practices.

            12.       Plaintiffs bring this class action lawsuit on behalf of themselves and all

     other similarly situated individual persons who made a retail purchase of the Product on or

     after February 1, 2017, with a sub-class of all individual persons who made a retail

     purchase of the Product from Fresh Market on or after May 1, 2019 in any of the following

     states: Alabama, Arkansas, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana,

     Kentucky, Louisiana, Maryland, Massachusetts, Mississippi, New Jersey, New York,

     North Carolina, Ohio, Oklahoma, Pennsylvania, South Carolina, Tennessee, and Virginia

     (the “Class”).

            13.       Plaintiffs, on behalf of themselves and the Class, are seeking damages,

     restitution, and injunctive relief, and all other remedies this Court deems appropriate, in

     this action for violations of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat.

     §§ 501. 201-501.213 (FDUTPA), and similar statutes of other states, unjust enrichment,

     and civil conspiracy to violate FDUTPA and similar statutes of other states.

                                                       PARTIES

            14.       Plaintiff, Fred Michael Davis is an individual residing in Ocean County,

     New Jersey.

            15.       Plaintiff, Clarence Broussard is an individual residing in Miami-Dade

     County, Florida.

            16.       Plaintiff, Alain Pierre is an individual residing in Miami-Dade County,

     Florida.


                                                           -4-
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 5 of 47



            17.       Plaintiff, Megan Weber is an individual residing in Miami-Dade County,

     Florida.

            18.       Plaintiff, Meredith Rieger Branciforte is an individual residing in Miami-

     Dade County, Florida.

            19.       Plaintiff, Gina Murray is an individual residing in Miami-Dade County,

     Florida.

            20.       Plaintiff, Tanja McPeters is an individual residing in Cobb County, Georgia.

            21.       Plaintiff, Courtney Wood is an individual residing in Miami-Dade County,

     Florida.

            22.       Plaintiff, Hayley Denman is an individual residing in Miami-Dade County,

     Florida.

            23.       Plaintiff, Kristin Cacayorin is an individual residing in Leon County,

     Florida.

            24.       During the Class Period, Plaintiffs purchased the Product.

            25.       Defendant, The Fresh Market, Inc., is a Delaware corporation with an

     address of 628 Green Valley Road, Suite 500, Greensboro, NC 27408.

            26.       Defendant, The Fresh Market, Inc., has been and is doing business in the

     State of Florida. Defendant, The Fresh Market, Inc., markets and sells the Product to

     consumers throughout the United States, including thousands of consumers in the State of

     Florida.

            27.       Defendant, Tyson Fresh Meats, Inc., is a Delaware corporation with an

     address of 800 Stevens Port Drive, Dakota Dunes, SD 57049. Defendant, Tyson Fresh

     Meats, Inc., is a wholly owned subsidiary of Tyson Foods, Inc., a Delaware corporation


                                                           -5-
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 6 of 47



     which has its principal place of business in Springdale, Arkansas.

            28.       Defendant, Tyson Fresh Meats, Inc., has been and is doing business in the

     State of Florida. Defendant, Tyson Fresh Meats, Inc., markets and sells the Product to

     retailers throughout the United States, including the Fresh Market locations in Florida.

                                        JURISDICTION AND VENUE

            29.       This Court has jurisdiction over this class action under 28 U.S.C. § 1332(d),

     which, under the provisions of the Class Action Fairness Act (“CAFA”), provides federal

     courts with original jurisdiction in which any member of a class is a citizen of a state

     different from any defendant, there are more than 100 class members, and in which the

     matter in controversy exceeds in the aggregate the sum of $5 million, exclusive of interest

     and costs.

            30.       The amount in controversy, exclusive of interest and costs, exceeds $5

     million. There are over 100 class members.

            31.       Plaintiffs are citizens of the State of Florida, the State of Georgia, and the

     State of New Jersey, and both Defendant, The Fresh Market, Inc., and Tyson Fresh Meats,

     Inc., are Delaware corporations. Therefore, diversity of citizenship exists under CAFA as

     required by 28 U.S.C. § 1332(d)(2)(A).

            32.       Plaintiffs seek certification of a class of all persons who reside in the fifty

     states of the United States and the District of Columbia who purchased the Product on or

     after February 1, 2017, with a sub-class of all persons who purchased the Product from

     Fresh Market on or after May 1, 2019, in any of the following states: Alabama, Arkansas,

     Connecticut, Delaware, Florida, Georgia, Illinois, Indiana, Kentucky, Louisiana,

     Maryland, Massachusetts, Mississippi, New Jersey, New York, North Carolina, Ohio,


                                                           -6-
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 7 of 47



     Oklahoma, Pennsylvania, South Carolina, Tennessee, and Virginia.

             33.       This Court has personal jurisdiction over Defendants because Defendants

     have sufficient minimum contacts with this district and the State of Florida. Defendants

     intentionally avail themselves of the Florida market through their marketing and sales of

     the Product in the State of Florida and by having such other contacts with Florida so as to

     render the exercise of jurisdiction over them by the Florida courts consistent with

     traditional notions of fair play and substantial justice.

             34.       Defendant Fresh Market owns and maintains an interactive website,

     www.thefreshmarket.com, which is accessible to citizens of this judicial district, and which

     markets the product in this jurisdiction and in this judicial district.

             35.       Defendant         Tyson        owns        and      maintains        interactive        websites,

     https://www.tysonfreshmeats.com, and https://www.chairmansreservemeats.com, which

     are accessible to citizens of this judicial district, and which market the product in this

     jurisdiction and in this judicial district.

             36.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 in that many of

     the acts and transactions giving rise to the alleged claims occurred in Miami-Dade County,

     Florida, in this district; Defendants are authorized to conduct business in this district;

     Defendants have intentionally availed themselves of the laws and markets within this

     district through the promotion, marketing, distribution, and sale of the Product in this

     district; Defendants do substantial business in this district; and Defendants are subject to

     personal jurisdiction in this district.

             37.       Defendant Fresh Market has approximately 46 store locations in the State

     of Florida, including approximately 5 store locations in Miami-Dade County, Florida.


                                                            -7-
                                                  SOLOWSKY & ALLEN, P.L.
                   915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 8 of 47



             38.       Tyson sells the Product in Fresh Market and other grocery retailers located

     in the State of Florida and in Miami-Dade County, Florida.

                                          GENERAL ALLEGATIONS

     I. Tyson Introduces Chairman’s Reserve Prime Pork

             39.       On or about February 19, 2017, Tyson introduced its “Chairman’s Reserve

     Prime          Pork”           at         the          Annual            Meat           Conference.       See

     https://www.meatpoultry.com/articles/15872-tyson-fresh-meats-introduces-new-pork-

     line-at-annual-meat-conference

             40.       Tyson’s Chairman’s Reserve Prime Pork is “an all-natural, minimally

     processed, hand-selected and hand-trimmed line of fresh pork by Tyson Foods subsidiary,

     Tyson Fresh Meats.” See https://www.meatpoultry.com/articles/15872-tyson-fresh-meats-

     introduces-new-pork-line-at-annual-meat-conference

             41.       On or about March 23, 2017, Mr. Kent Harrison, Tyson’s Vice President of

     marketing and premium products, gave a statement to journalists regarding the Product.

             42.       In his statement, Tyson’s Vice President Mr. Harrison broadly compared

     the Product to USDA Prime Beef, stating “People know of ‘prime.’ They get it right away.”

     See https://www.theshelbyreport.com/2017/03/23/tysons-chairmans-reserve-prime-pork/.

             43.       Furthermore, in his statement, Mr. Harrison detailed the uniform marketing

     strategy for selling the Product to retailers, and ultimately, to the consumers:

             “We’ve got to partner with the retailer, who will be able to communicate with the
             consumer, whether that’s at the store level or working with us with the collateral
             that we provide, so that they can understand this is really good.”

             “It is critical to find a retailer that will work with us . . . He needs to buy in so that
             it’s displayed, that it has the right labeling, that they’ve got the right
             communication. Part of it is identification, part of it is written material, but when


                                                            -8-
                                                  SOLOWSKY & ALLEN, P.L.
                   915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 9 of 47



              you can get them to believe enough that the store-level employees are talking about
              it, that’s when you win. We need to partner with the retailer.”

     See https://www.theshelbyreport.com/2017/03/23/tysons-chairmans-reserve-prime-pork/.

              44.       Previous to the introduction of its Chairman’s Reserve Prime Pork, Tyson’s

     pork offerings included, inter alia, Chairman’s Reserve Premium Pork. See

     https://www.winsightgrocerybusiness.com/fresh-food/chairmans-reserve-rolls-best-them.

     Mr. Kent Harrison, vice president of marketing and premium programs for Tyson Fresh

     Meats,     described          Prime       Pork       as      “better”       than      Premium         Pork.   See

     https://www.theshelbyreport.com/2017/03/23/tysons-chairmans-reserve-prime-pork/. See

     also              https://www.provisioneronline.com/articles/107216-prime-time-pork-tyson-

     chairmans-reserve-prime-pork-features-best-of-the-best (Ms. Ozlem Worpel, senior brand

     manager at Tyson Fresh Meats, compared Tyson’s Premium Pork and Prime Pork, stating,

     Prime Pork is “‘the heart of the watermelon’ -- the best part.”).

     II. Faced With Declining Profits, Tyson Exerts Further Control and Influence Over its
     Retailers’ Marketing of the Product

              45.       On May 7, 2018, Tyson released its quarterly report (10-Q), reflecting an

     “8%       dip       in      income         for       the        first    half      of      the       year.”   See

     https://www.globalmeatnews.com/Article/2018/05/16/Tyson-launches-butcher-scheme.

     With respect to its pork segment, Tyson reported a decrease in sales volume, higher

     livestock costs, reduced operating income, and higher labor and freight costs. However,

     Tyson reported that its beef, chicken, and prepared foods segments had an increase in sales

     volume during the same time period. See, Tyson Foods, Form 10-Q for the Quarterly Period

     Ended March 31, 2018.

              46.       One week after its 10-Q reflected declining profits from its pork business


                                                               -9-
                                                   SOLOWSKY & ALLEN, P.L.
                    915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 10 of 47



     and an “8% dip in income for the first half of the year”, Tyson stepped up its efforts to

     market the Product, creating a program to influence the marketing strategies of the retailers

     carrying the Product, which Tyson called the “Chairman’s Reserve Prime Pork Certified

     Butcher Program.”

             47.       The “Chairman’s Reserve Prime Pork Certified Butcher Program” “aims to

     educate meat departments with knowledge of the brand and its product offerings.” See

     https://www.meatpoultry.com/articles/19463-tyson-fresh-meats-introduces-certified-

     butcher-program. As stated by Ms. Ozlem Worpel, Senior Brand Manager for Tyson, “we

     have worked hard to develop this program to ensure our partners receive superior education

     about the Chairman’s Reserve Prime Pork products, brand history, and their attributes.” Id.

             48.       The program, available at no charge to retailers who carry Chairman’s

     Reserve Prime Pork, includes educating and training on the Product. Upon successful

     completion of the program, “participants will receive . . . merchandising strategies . . .

     certificate                   and                    in-store                     signage.”               See

     https://www.globalmeatnews.com/Article/2018/05/16/Tyson-launches-butcher-scheme

     (emphasis added).

             49.       Tyson maintains a “marketing support” section of its website, whereby it

     provides marketing and sales support and advertising materials for its retailers and partners

     in order to “educate consumers about the benefits of . . . Prime products.” See

     https://www.tysonfreshmeats.com/our-brands/chairmans-reserve-meats/marketing-

     support.

             50.       Tyson does not simply provide the Product to its retailers. Tyson engages

     in marketing and advertising campaigns for the Product which are designed to deceive and


                                                           - 10 -
                                                  SOLOWSKY & ALLEN, P.L.
                   915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 11 of 47



     mislead consumers by directly comparing the Product to Prime Beef (see, ¶¶ 43, 54), and

     also “partners” with its retailers, directly influencing and providing marketing materials to

     the retailers. See, ¶¶ 44, 48, 49.

     III. Tyson Partners with Fresh Market to Sell the Product, Conspiring to Confuse and
     Mislead Customers

               51.       On or about May, 2019, Fresh Market partnered with Tyson to sell the

     Chairman’s Reserve Prime Pork in Fresh Market stores.

               52.       On or about May 21, 2019, Fresh Market released a press release entitled

     “It’s Prime Time for Pork at the Fresh Market – Specialty Grocer Enhances Meat Offerings

     with Introduction of Prime Pork” (“Fresh Market’s Press Release”). Fresh Market’s Press

     Release is attached hereto and marked as part of Composite Exhibit “A”.

               53.       Contained in Fresh Market’s Press Release are broad comparisons of

     Tyson’s Prime Pork Product to USDA Prime Beef (emphasis added):

               “Just like prime beef, the new Chairman’s Reserve Prime Pork is the
               upper-echelon of quality in terms of having superior marbling, a visible pink
               color (which is an indicator of the pH level and translates to a moister piece
               of meat).”

               “’We’re excited to provide our guests with fresh pork that’s the same
               caliber as our prime beef offerings,’1 said Peter Mayes, Director of Meat
               Merchandising at The Fresh Market.” See Ex. A.

               54.       The broad comparisons are also contained in Fresh Market’s social media

     announcements and introduction of Prime Pork. See, e.g., Ex. A (“Our Director of Meat

     Merchandising couldn’t be more excited to offer pork that is the same high-caliber as our

     Premium and Prime beef.”) (emphasis added).

               55.       Defendants routinely market the Product on their social media, Instagram,



     1
         Fresh Market’s Prime Beef and Tyson’s Prime Beef is USDA Prime Beef.
                                                             - 11 -
                                                    SOLOWSKY & ALLEN, P.L.
                     915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 12 of 47



     Facebook, and Twitter. See Ex. A.

            56.       Just as Tyson did, Fresh Market, via its officers and directors, implemented

     its strategic decision to trade off of the known quality and prestige of USDA Prime Beef

     and to “elevate” and “upgrade” its pork to “Prime” in an effort to increase its pork sales in

     its stores, which would correspondingly increase pork sales for Tyson. See Ex. A.

     IV. Despite Tyson and Fresh Market’s Comparisons of the Product to Prime Beef, Pork
     is not Graded with USDA Quality Grades Similar to Beef

        A. Pork is not graded with USDA quality grades, and the USDA considered and
           rejected grading pork as “Prime”.

            57.       The USDA states that “Pork is not graded with USDA quality grades as it

     is generally produced from young animals that have been bred and fed to produce more

     uniformly tender meat.” See https://www.fsis.usda.gov/wps/portal/fsis/topics/food-safety-

     education/get-answers/food-safety-fact-sheets/production-and-inspection/inspection-and-

     grading-of-meat-and-poultry-what-are-the-differences_/inspection-and-grading-

     differences/

            58.       In fact, from 2017-2018, the USDA sought public comment on, and

     ultimately rejected, revisions to the United States Standards for Grades of Pork Carcasses,

     which would have provided for quality standards for pork similar to beef, including Prime,

     Choice, and Select. See https://www.regulations.gov/document?D=AMS-LPS-17-0046-

     0001

            59.       In addition, the USDA received a number of comments from pork and meat

     industry leaders opposing the implementation of revised pork grading standards:

                      a. For instance, the Minnesota State Cattlemen’s Association opposed the
                         revised standards, stating, “utilizing beef quality grades of Prime,
                         Choice, and Select to qualify the quality of pork should not be
                         considered appropriate as pork does not contain a measurable amount

                                                          - 12 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 13 of 47



                           of marbling.” See https://www.regulations.gov/document?D=AMS-
                           LPS-17-0046-0045.

                      b. The Nebraska Cattlemen’s Association warned that, “the use of Prime,
                         Choice, and Select on pork will cause confusion among the consumers
                         since those terms have historically been used for beef.” See
                         https://www.regulations.gov/document?D=AMS-LPS-17-0046-0047.

                      c. Pork farmers such as New Fashion Pork commented in opposition,
                         stating that, “the hog farmer delivers to many different facilities and
                         each processor could evaluation (sic) a similar hog carcass differently
                         producing       different   results     in    the    quality.”      See
                         https://www.regulations.gov/document?D=AMS-LPS-17-0046-0042.

                      d. Cargill Protein, a pork procurer, supported the modernization of pork
                         grading standards, but opposed using the “Prime”, “Choice” and
                         “Select” labels, stating that “Cargill Protein encourages USDA to
                         develop new terms for pork quality levels that differ from beef to avoid
                         customer and consumer confusion in the marketplace.” See
                         https://www.regulations.gov/document?D=AMS-LPS-17-0046-0046.

                      e. Even the National Pork Producers Council (“NPPC”), an association of
                         42 state pork producer organizations representing the interest of
                         America’s 60,000 pork producers and the voice of the U.S. pork
                         industry, submitted a comment in opposition to revised pork grading
                         standards. The NPPC stated, inter alia, that “the consumer . . . will have
                         to make the tough decision between conflicting sources of information,
                         including a false market signal in the form of a grade that does not align
                         with his or her own tastes or experiences.” See
                         https://www.regulations.gov/document?D=AMS-LPS-17-0046-0015

                      f. The NPPC also stated, inter alia, that, “[t]here is minimal evidence that
                         pork standards are practical in today’s marketplace or that they would
                         increase the quality of products for consumers”, and that the “Proposed
                         Pork Standards [are] Incompatible with Current Industry Practices and
                         Capabilities”. See https://www.regulations.gov/document?D=AMS-
                         LPS-17-0046-0015

            60.       Based on comments received, the USDA rejected the revised pork grading

     standards, citing, inter alia, comments stating that “implementation of the revised pork

     standards would be impractical, in part because the technology available to accurately

     assess quality factors for pork is not yet effective . . .” and concern that application of a


                                                          - 13 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 14 of 47



     revised         standard       “would         be       misleading”.               (emphasis          added)   See

     https://www.regulations.gov/document?D=AMS-LPS-17-0046-0052,

     https://www.regulations.gov/document?D=AMS-LPS-17-0046-0036,

     https://www.regulations.gov/document?D=AMS-LPS-17-0046-0052

        B. The USDA has strict specifications and criteria for the grading of Prime Beef.

               61.       The USDA has strict specifications and criteria for beef to qualify as

     “USDA Prime”. See, e.g., https://www.ams.usda.gov/grades-standards/slaughter-cattle-

     grades-and-standards,            https://www.ams.usda.gov/grades-standards/carcass-beef-grades-

     and-standards.

               62.       USDA Prime Beef “is produced from young, well-fed beef cattle.” See

     https://www.ams.usda.gov/sites/default/files/media/AMSProductLabelFactsheet.pdf.

     USDA Prime Beef has “the highest marbling score or fat content, followed by USDA

     Choice.” See https://www.usda.gov/media/blog/2014/05/15/beef-your-knowledge-meat-

     marbling-101.

               63.       USDA Prime Beef is “the highest grade of beef in the U.S.” and “contains

     about 8 to 13 percent fat and comes from young cattle . . . Less than 2 percent of U.S. meat

     is graded Prime.” See https://www.masterclass.com/articles/breaking-down-usda-meat-

     grades-difference-between-prime-choice-select-meat-grades#a-brief-history-of-meat-

     grading-in-the-us.

     V. Despite the Risk of Consumer Confusion, Tyson and Fresh Market Implemented and
     Deceptively Utilized the Term “Prime Pork” in Their Advertising and Marketing
     Materials for the Product

               64.       Despite the USDA’s consideration and rejection of pork grading standards

     similar to those used for beef, including but not limited to utilization of the designation


                                                             - 14 -
                                                    SOLOWSKY & ALLEN, P.L.
                     915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 15 of 47



     “Prime”, and despite the numerous concerns of meat industry executives that using beef

     grading terms for pork will cause consumer confusion in the marketplace, both Tyson and

     Fresh Market have implemented and deceptively utilized the term “Prime” in their uniform

     advertising and marketing materials for the Product, implying a (false) relation between

     beef and pork grading standards.

            65.        Tyson’s Vice President of marketing and premium products all but admitted

     that the intent of Tyson’s uniform marketing strategy for the Product was to create a

     misleading comparison to USDA Prime Beef when he stated, “People know of ‘prime.’

     They get it right away.”               See https://www.theshelbyreport.com/2017/03/23/tysons-

     chairmans-reserve-prime-pork/.

            66.        In addition, Tyson’s website for its Chairman’s Reserve line of meats

     contains photos of USDA Prime Beef immediately next to the Product, specifically

     intended      by       Tyson         to      confuse        and        mislead        consumers.         See

     https://www.tysonfreshmeats.com/our-brands/chairmans-reserve-meats/prime-meats):




            67.        Tyson also maintains a website which directly and deceptively markets the

     Product      to    consumers,               https://www.chairmansreservemeats.com/prime-meats/

                                                          - 15 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 16 of 47



     (“Discerning customers like you expect the best.”), in which Tyson again misleadingly

     displays images of Prime Beef alongside images of the Product, promoting the Product as

     part of “[t]he Prime tier of Chairman’s Reserve® Meats”.




            68.       Despite the fact that the USDA has strict specifications and criteria for beef

     to qualify as Prime Beef, while the USDA does not grade pork as Prime, Tyson’s uniform

     marketing campaign misleadingly conflates Prime Beef and Prime Pork in promoting its

     “Prime tier of Chairman’s Reserve Meats” including beef and pork together.




     See    https://www.tysonfreshmeats.com/our-brands/chairmans-reserve-meats/marketing-

     support.

            69.       As the above image shows, the marketing for Chairman’s Reserve Prime

     Pork is intentionally and substantially similar to that of Chairman’s Reserve Prime Beef. It

     is notable that the top portion of the labeling for Chairman’s Reserve Prime Beef, a USDA

                                                          - 16 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 17 of 47



     graded product, omits any reference to USDA grading, stating only that it is “Chairman’s

     Reserve Prime Beef”. The USDA grading for the Prime Beef appears in small, gray font

     on a gray background in the bottom portion of the label. The act of omitting the words

     “USDA” before “Prime Beef” serves to create confusion between the Chairman’s Reserve

     Prime Beef label, which reflects a USDA graded product, and Chairman’s Reserve Prime

     Pork, which is not graded as such.

            70.       Furthermore, in March, 2019, when Tyson launched its Chairman’s Reserve

     Prime Beef line, Tyson’s Senior Brand Manager, Ms. Ozlem Worpel made a direct

     comparison between the Product and its USDA graded Prime Beef line, stating, “Our

     USDA Prime quality grade beef keeps in step with the exacting standards of our Prime

     Pork counterpart.”           See https://www.globalmeatnews.com/Article/2019/03/05/Tyson-

     Fresh-Meats-unveils-premium-brand (emphasis added).

            71.       With respect to Fresh Market’s marketing of the Product, Fresh Market

     disseminated its Press Release in which it makes broad comparisons of Tyson’s Prime Pork

     Product to USDA Prime Beef. See Fresh Market’s Press Release (“Just like prime beef”;

     “pork that’s the same caliber as our prime beef offerings”). See Ex. A.

            72.       Defendants interchangeably use the term Prime for their Prime Beef and

     their Prime Pork, despite the fact that the USDA has strict specifications and criteria for

     beef to qualify as Prime Beef, while the USDA does not grade pork as Prime. Defendants’

     interchangeable use of the term Prime for both their Prime Beef and their Prime Pork is

     misleading in that Prime Beef has earned the designation of Prime by satisfying strict

     specifications and criteria of the USDA, while Prime Pork cannot earn (and has not earned)

     the designation of Prime by the USDA.


                                                          - 17 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 18 of 47



            73.       Tyson’s uniform marketing campaign includes in-store and online point-of-

     sale advertisements and promotional materials for its retailers, such as Fresh Market, to

     use. See Ex. A.

            74.       Tyson’s uniform in-store advertisements and promotional materials are

     designed to be placed outside and throughout the retail stores, including at the checkout

     counter, at the butcher counter, in the butcher counter display window, and on the screen

     of payment system devices. See Ex. A. In fact, as directed by Tyson, Fresh Market uses

     Tyson’s uniform in-store advertisements and promotional materials outside and throughout

     its stores, including at the checkout counter, at the butcher counter, in the butcher counter

     display window, and on the screen of payment system devices. See Ex. A.

            75.       For example, in the butcher counter display window at Fresh Market,

     Defendants interchangeably use the term Prime in connection with both Prime Beef and

     Prime Pork:




                                                          - 18 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 19 of 47




            76.       In addition, Defendants uniformly implement pricing placards that

     deceptively and misleadingly characterize the Product as Prime Pork:




                                                          - 19 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 20 of 47




            77.       Similarly, Tyson provides comprehensive online advertisements and

     promotional materials for its retailers, such as Fresh Market, to use. See Ex. A. In fact, as

     directed by Tyson, Fresh Market uses Tyson’s comprehensive online advertisements and

     promotional materials on its website. See Ex. A.

            78.       Tyson’s uniform marketing campaign provided to its retailers such as Fresh

     Market, including in-store and online point-of-sale advertisements and promotional

     materials, prominently features the interchangeable use of the term Prime for both Prime

     Beef and Prime Pork. See Ex. A.

            79.       Tyson and Fresh Market, via their officers and directors, implemented their

     strategic decisions to trade off of the known quality and prestige of USDA Prime Beef by

     repeatedly displaying USDA Prime Beef with Prime Pork and describing both together as

                                                          - 20 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 21 of 47



     “Prime”.

            80.       Additionally, Tyson and Fresh Market, via their officers and directors,

     implemented their strategic decisions to trade off of the known quality and prestige of

     USDA Prime Beef by repeatedly using the word “Prime” in their marketing materials in

     conjunction with both USDA Prime Beef and Prime Pork.

            81.       Tyson and Fresh Market conflate Prime Beef and the Prime Pork by

     marketing both meats using the umbrella statements, “Taste the Prime Difference”, “Time

     to Prime the Grill”, “Its Prime Time” and “The Prime Difference”.

            82.       Tyson and Fresh Market use the term “Prime” interchangeably when

     marketing both the Product and Prime Beef. See, e.g.:




                                                          - 21 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 22 of 47




                                                      - 22 -
                                             SOLOWSKY & ALLEN, P.L.
              915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 23 of 47




            83.       In addition, in a Press Release entitled, “Time to Prime the Grill”, Fresh

     Market markets its “prime grade beef” and then in the next sentence markets its “New

     Prime Pork” and collectively, its “prime offerings”. See Ex. A.

            84.       Defendants are misleading Plaintiffs and other consumers in that, inter alia,

     Prime Beef has earned the designation of Prime by satisfying strict specifications and

     criteria of the USDA, while Prime Pork has not and cannot earn the designation of Prime

     by the USDA. Defendants are using their uniform and deceptive marketing, advertising,

     and promotion of the Product to leverage a misimpression that the Product was designated

     as Prime like USDA Prime Beef and to cause consumers to believe that the Product has the

     imprimatur of USDA endorsement when it does not and cannot earn the designation of

     Prime by the USDA.




                                                          - 23 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 24 of 47



     VI. Actual Confusion Between the Product and USDA Prime Beef has Been Created in
     Consumers as a Result of Defendants’ Misleading Advertising Campaign

              85.       The website www.amazingribs.com markets itself as “the largest and most

     popular outdoor cooking website in the world.” See https://amazingribs.com/information-

     about-our-pitmaster-club. The website contains the “Pitmaster Club,” a message board

     whereby its members can “get tough questions answered” and discuss barbequing of meat,

     including pork. Id.

              86.       On or about May 25, 2019, a user on the Pitmaster Club created a forum

     thread entitled “Prime (?) Pork at the Fresh Market.” In this thread, users described the

     confusion created by the offering of Chairman’s Reserve Prime Pork at the Fresh Market.

     See      https://pitmaster.amazingribs.com/forum/the-pit-mastery-program/porknography-

     ribs-pulled-pork-ham-etc/684560-%E2%80%9Cprime%E2%80%9D-pork-at-the-fresh-

     market

              87.       The creator of the forum thread, confused by the marketing of the Product

     and the comparisons to USDA Prime Beef, stated, “I don’t recall seeing any other reference

     in the past to ‘prime’ as it relates to anything other than beef. Is this a new thing? Or just a

     Fresh Market Marketing thing? (I’ll assume they do truly grade better unless someone here

     informs me otherwise).” Id.

              88.       Consumers have been and are confused as to the grading of the Product due

     to Defendants’ use of “Prime Pork” and the numerous comparisons of the Product to USDA

     Prime Beef in Defendants’ marketing materials.

              89.       In addition, while Tyson’s Chairman’s Reserve Prime Pork Certified

     Butcher Program aims to “educate” butchers on the Product, who in turn are supposed to



                                                            - 24 -
                                                   SOLOWSKY & ALLEN, P.L.
                    915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 25 of 47



     educate the consumers, at the time of purchase, consumers remain confused by Defendants’

     display, promotion, and marketing of the Product.

            90.       Defendants’ uniform use of “Prime Pork” in their marketing and

     promotional materials in conjunction with their many direct comparisons of the Product to

     USDA Prime Beef in their marketing and promotional materials is designed to and does

     create confusion between “Prime Pork” and USDA Prime Beef standards in order to create

     profits for Defendants. The exact type of consumer confusion created by this act was

     warned against by industry executives in their comments opposing the USDA’s proposed

     revised pork grading standards. The designation of “USDA Prime Beef” is earned by a

     government-regulated beef standards grading system. Defendants have implemented a

     marketing strategy to cash in on the beef industry’s use of grading standards for

     Defendants’ own benefit to the detriment of Plaintiffs and other consumers.

            91.       The Product’s marketing and advertising are misleading to reasonable

     consumers, including Plaintiffs and other class members, and only serve the profit-

     maximizing interests of Defendants.

            92.       Defendants’ strategy to market the Product as “Prime Pork” with

     comparison and allusion to Prime Beef (a USDA graded product) creates a misleading

     perception that the Product is “Prime” USDA quality.

            93.       Defendants’ marketing of the Product was, is, and will continue to be in the

     future misleading and deceptive in that the Product is not graded “Prime” by the USDA,

     Plaintiffs and other consumers will likely suffer a real and immediate threat of future injury

     because Defendants used, are using, and will continue to use in the future deceptive

     marketing, advertising, and promotion of the Product, and Plaintiffs and other consumers


                                                          - 25 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 26 of 47



     have purchased, are purchasing, and will continue to purchase the Product.

              94.       Each consumer has been exposed to the same or substantially similar

     deceptive practices.

              95.       Plaintiffs and other consumers purchasing the Product suffered injury in fact

     and monetary loss as a result of Defendants’ false, unfair, and deceptive practices.

     VII. Reasonable Consumers are Likely to be Misled by Defendants’ Deceptive
     Designation of the Product as “Prime”

              96.       In July 2016, the National Pork Board conducted a national survey of 5,011

     United     States       pork     consumers         (the     “National       Pork      Board       Survey”).   See

     https://www.ams.usda.gov/sites/default/files/media/ConsumerValuationPorkQualityLabel

     ingFinalReport.pdf The National Pork Board is a research and promotion program, and it

     is comprised of fifteen industry members including a Tyson representative.

              97.       The core findings of the National Pork Board Survey include the following:

              …where a Prime-only label was introduced, participants shifted quite
              dramatically to the label that helped them identify the higher quality chop. This
              shift … suggests participants are confused about what constitutes quality and will
              respond strongly to a decision aid (i.e., a label) that helps them do this. See
              National Pork Board Survey, p. 24 (emphasis added).

              In the absence of a cue …, on average, participants do not differentiate among the
              three quality levels. The introduction of a single Prime label for the highest quality
              chop … results in a dramatic increase in the WTP [Willingness To Pay] for the
              chop… See National Pork Board Survey, p. 27.

              The results suggest that consumers do not currently understand how to use
              color or marbling to identify quality. Once a label is introduced, they react
              strongly and are willing to pay a significant premium for a chop where the
              label suggests better quality. See National Pork Board Survey, p. 27 (emphasis
              added).

              In general, results suggest introduction of pork quality labels …, in conjunction
              with an informational campaign that explained importance and use of these labels
              would initially support large premiums and an overall increase in pork industry
              revenue. See National Pork Board Survey, p. 27.

                                                            - 26 -
                                                   SOLOWSKY & ALLEN, P.L.
                    915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 27 of 47




            98.       Moreover, per the National Pork Board Survey, when consumers were

     asked, “[h]ow likely would you be to purchase a package of pork chops with the following

     labels assuming they were all the same size and price”, over 60% of consumers selected a

     label containing the designation “Prime” as their first choice as to which pork chop they

     were most likely to purchase. See National Pork Board Survey, p. 15.

            99.       The National Pork Board Survey conclusively evidences that consumers are

     likely to be misled by Defendants’ uniform deceptive practice in marketing the Product as

     Prime, and that consumers have paid, are paying, and will continue to pay a premium due

     to Defendants’ uniform deceptive practice in marketing the Product as Prime.

            100.      In February 2017, five months after the July 2016 National Pork Board

     Survey, Tyson introduced Prime Pork.

                                       PLAINTIFFS’ EXPERIENCES

                                          Plaintiff, Fred Michael Davis

            101.      Plaintiff, Davis resides in Toms River, New Jersey and often visits Florida.

     When in New Jersey and when in Florida, Davis shops at Fresh Market frequently.

            102.      Plaintiff, Davis is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            103.      Plaintiff, Davis saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when he visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Davis saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

                                                          - 27 -
                                                 SOLOWSKY & ALLEN, P.L.
                  915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 28 of 47



            104.     Plaintiff, Davis has purchased the Product at Fresh Market locations in New

     Jersey and Florida, including in Broward County, Florida.

            105.     Plaintiff, Davis purchased Prime Pork believing it was designated as Prime

     like USDA Prime Beef, and he paid a premium for it.

                                             Plaintiff, Clarence Broussard

            106.     Plaintiff, Broussard resides in Aventura, Florida, and frequently shops at

     Fresh Market.

            107.     Plaintiff, Broussard is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            108.     Plaintiff, Broussard saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when he visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Broussard saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            109.     Plaintiff, Broussard has purchased the Product at Fresh Market in Miami-

     Dade County, Florida.

            110.     Plaintiff, Broussard purchased Prime Pork believing it was designated as

     Prime like USDA Prime Beef, and he paid a premium for it.

                                                   Plaintiff, Alain Pierre

            111.     Plaintiff, Pierre resides in North Miami, Florida, and often shops at Fresh

     Market.

            112.     Plaintiff, Pierre is familiar with the term “Prime” in relation to meat


                                                         - 28 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 29 of 47



     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            113.     Plaintiff, Pierre saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when he visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Pierre saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            114.     Plaintiff, Pierre has purchased the Product at Fresh Market in Miami-Dade

     County, Florida.

            115.     Plaintiff, Pierre purchased Prime Pork believing it was designated as Prime

     like USDA Prime Beef, and he paid a premium for it.

                                                 Plaintiff, Megan Weber

            116.     Plaintiff, Weber resides in Miami, Florida, and regularly shops at Fresh

     Market.

            117.     Plaintiff, Weber is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            118.     Plaintiff, Weber saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when she visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Weber saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            119.     Plaintiff, Weber has purchased the Product at Fresh Market in Miami-Dade


                                                         - 29 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 30 of 47



     County, Florida.

            120.    Plaintiff, Weber purchased Prime Pork believing it was designated as Prime

     like USDA Prime Beef, and she paid a premium for it.

                                      Plaintiff, Meredith Rieger Branciforte

            121.    Plaintiff, Rieger Branciforte resides in Miami, Florida, and regularly shops

     at Fresh Market.

            122.    Plaintiff, Rieger Branciforte is familiar with the term “Prime” in relation to

     meat products and associates it with Prime Beef which has been graded as the highest

     quality by the USDA.

            123.    Plaintiff, Rieger Branciforte saw Defendants’ marketing materials,

     advertising and promoting Prime Pork including when she visited Fresh Market and

     purchased the Product. The marketing materials Plaintiff, Rieger Branciforte saw while

     shopping at Fresh Market were Defendants’ uniform in-store advertisements and

     promotional materials displayed outside and throughout Fresh Market.

            124.    Plaintiff, Rieger Branciforte has purchased the Product at Fresh Market in

     Miami-Dade County, Florida.

            125.    Plaintiff, Rieger Branciforte purchased Prime Pork believing it was

     designated as Prime like USDA Prime Beef, and she paid a premium for it.

                                                 Plaintiff, Gina Murray

            126.    Plaintiff, Murray resides in Miami, Florida, and regularly shops at Fresh

     Market.

            127.    Plaintiff, Murray is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by


                                                        - 30 -
                                               SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 31 of 47



     the USDA.

            128.     Plaintiff, Murray saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when she visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Murray saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            129.     Plaintiff, Murray has purchased the Product at Fresh Market in Miami-Dade

     County, Florida.

            130.     Plaintiff, Murray purchased Prime Pork believing it was designated as

     Prime like USDA Prime Beef, and she paid a premium for it.

                                                Plaintiff, Tanja McPeters

            131.     Plaintiff, McPeters resides in Marietta, Georgia, and occasionally shops at

     Fresh Market.

            132.     Plaintiff, McPeters is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            133.     Plaintiff, McPeters saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when she visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, McPeters saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            134.     Plaintiff, McPeters has purchased the Product at Fresh Market in Fulton

     County, Georgia.


                                                         - 31 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 32 of 47



            135.     Plaintiff, McPeters purchased Prime Pork believing it was designated as

     Prime like USDA Prime Beef, and she paid a premium for it.

                                                Plaintiff, Courtney Wood

            136.     Plaintiff, Wood resides in Miami, Florida, and frequently shops at Fresh

     Market.

            137.     Plaintiff, Wood is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            138.     Plaintiff, Wood saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when she visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Wood saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            139.     Plaintiff, Wood has purchased the Product at Fresh Market in Miami-Dade

     County, Florida.

            140.     Plaintiff, Wood purchased Prime Pork believing it was designated as Prime

     like USDA Prime Beef, and she paid a premium for it.

                                                Plaintiff, Hayley Denman

            141.     Plaintiff, Denman resides in Miami, Florida, and regularly shops at Fresh

     Market.

            142.     Plaintiff, Denman is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.


                                                         - 32 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 33 of 47



            143.     Plaintiff, Denman saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when she visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Denman saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            144.     Plaintiff, Denman has purchased the Product at Fresh Market in Miami-

     Dade County, Florida.

            145.     Plaintiff, Denman purchased Prime Pork believing it was designated as

     Prime like USDA Prime Beef, and she paid a premium for it.

                                               Plaintiff, Kristin Cacayorin

            146.     Plaintiff, Cacayorin resides in Tallahassee, Florida, and occasionally shops

     at Fresh Market.

            147.     Plaintiff, Cacayorin is familiar with the term “Prime” in relation to meat

     products and associates it with Prime Beef which has been graded as the highest quality by

     the USDA.

            148.     Plaintiff, Cacayorin saw Defendants’ marketing materials, advertising and

     promoting Prime Pork including when she visited Fresh Market and purchased the Product.

     The marketing materials Plaintiff, Cacayorin saw while shopping at Fresh Market were

     Defendants’ uniform in-store advertisements and promotional materials displayed outside

     and throughout Fresh Market.

            149.     Plaintiff, Cacayorin has purchased the Product at Fresh Market in Leon

     County, Florida.

            150.     Plaintiff, Cacayorin purchased Prime Pork believing it was designated as


                                                         - 33 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 34 of 47



     Prime like USDA Prime Beef, and she paid a premium for it.

                                   CLASS ACTION ALLEGATIONS

            151.    Plaintiffs, Fred Michael Davis, Clarence Broussard, Alain Pierre, Megan

     Weber, Meredith Rieger Branciforte, Gina Murray, Tanja McPeters, Courtney Wood,

     Hayley Denman, and Kristin Cacayorin, bring this action individually and on behalf of all

     similarly situated consumers pursuant to Fed. R. Civ. P. 23(a) and 23(b).

            152.    The class of persons whom Plaintiffs seek to represent is defined as: any

     person who resides in the fifty states of the United States and the District of Columbia who

     purchased the Product on or after February 1, 2017, with a sub-class of all persons who

     purchased the Product from Fresh Market on or after May 1, 2019, in any of the following

     states: Alabama, Arkansas, Connecticut, Delaware, Florida, Georgia, Illinois, Indiana,

     Kentucky, Louisiana, Maryland, Massachusetts, Mississippi, New Jersey, New York,

     North Carolina, Ohio, Oklahoma, Pennsylvania, South Carolina, Tennessee, and Virginia.

     The Class Period is on or after February 1, 2017.

            153.    Plaintiffs reserve the right to broaden or narrow the class(es) after a

     reasonable opportunity to conduct discovery.

            154.    Excluded from the Class are Defendants, any parent, subsidiary, successor,

     or affiliate of Defendants, any entity in which Defendants have a controlling interest, any

     affiliate, legal representative, heir, or assign of Defendants, and the respective officers,

     directors, employees, agents, legal representatives, heirs, predecessors, successors, and

     assigns of such excluded persons or entities; also excluded are any federal, state, or local

     governmental entities, and any judge presiding over this action and the members of his/her

     immediate family and staff.


                                                        - 34 -
                                               SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 35 of 47



            155.    Plaintiffs and Class members are so numerous that joinder of separate

     actions on behalf of all members is impracticable. While the exact number and identities

     of other Class members are unknown to Plaintiffs at this time, Plaintiffs are informed and

     believe that there are thousands of other Class members.

            156.    There are questions of law and fact common to the Class.

            157.    Plaintiff’s claims are typical of the claims of other Class members. The

     named Plaintiffs are members of the Class of affected consumers described herein.

            158.    The named Plaintiffs are willing and prepared to serve the action and the

     proposed Class in a representative capacity with all of the obligations and duties material

     thereto. Plaintiffs will fairly and adequately protect the interests of the Class and have no

     interests adverse to or which directly and irrevocably conflict with the interests of other

     members of the Class.

            159.    The self-interests of the named Plaintiffs are co-extensive with, and are not

     antagonistic to, those of the absent Class members. The proposed representatives will

     undertake to represent and protect the interests of the absent Class members.

            160.    The named Plaintiffs have engaged the services of counsel indicated below.

     Counsel are adequately experienced in complex class action litigation, will effectively

     prosecute this class action, and will assert and protect the rights of, and otherwise will

     represent the named Plaintiffs and absent Class members.

            161.    This action is appropriate as a class action pursuant to Rule 23(b)(1), Rule

     23(b)(2), and Rule 23(b)(3) of the Federal Rules of Civil Procedure.

            162.    This action is appropriate as a class action pursuant to Rule 23(b)(1), Fed.

     R. Civ. P., in that Rule 23(a) is satisfied, and prosecuting separate actions by individual


                                                        - 35 -
                                               SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 36 of 47



     class members, even if theoretically possible, would create a risk of inconsistent or varying

     adjudications with respect to individual class members against Defendant and would

     establish incompatible standards of conduct for Defendant.

              163.   This action is appropriate as a class action pursuant to Rule 23(b)(2), Fed.

     R. Civ. P., in that Defendants have acted on grounds that apply generally to all of the

     members of the class, so that final injunctive relief is appropriate respecting the Class as a

     whole.

              164.   This action is appropriate as a class action pursuant to Rule 23(b)(3), Fed.

     R. Civ. P., in that this action involves questions of law and fact common to Plaintiffs and

     all members of the Class. The common questions predominate over any issues affecting

     individual members of the Class. The common questions include but are not limited to:

              a. Whether Defendants engaged in unfair methods of competition;

              b. Whether Defendants engaged in unfair and deceptive acts and practices in

                 promoting, marketing, and advertising the Prime Pork Product;

              c. Whether Defendants’ false and misleading marketing of the Product as “Prime

                 Pork” and making comparisons and allusions to USDA Prime Beef (a USDA

                 graded product) in their marketing materials for the Product, were unfair and

                 deceptive trade practices;

              d. Whether Defendants have been unjustly enriched by Plaintiffs and class

                 members;

              e. Damages caused to Plaintiffs and class members by Defendants’ deceptive and

                 unfair trade practices; and

              f. Compensation owed to Plaintiffs and class members due to Defendants’ unjust


                                                         - 36 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 37 of 47



                 enrichment.

             165.    Judicial determination of the common legal and factual issues in this case

     would be far more efficient and economical as a class action than in piecemeal individual

     determinations.

             166.    There is no plain, speedy, or adequate remedy other than by maintenance of

     this lawsuit as a class action because individual damages are relatively small in comparison

     to the cost of initiating and prosecuting a claim individually against Defendants, making it

     economically infeasible for Class members to pursue remedies individually.

             167.    Plaintiffs and other members of the Class have ascertainable damages and

     injuries.

             168.    Plaintiffs and members of the Class suffered harm as a result of Defendants’

     deceptive and unfair trade practices in that they paid money and did not receive what they

     paid for.

             169.    Plaintiffs and members of the Class altered their position to their detriment

     and suffered damages due to Defendants’ deceptive and unfair trade practices, and their

     unjust enrichment.

             170.    A class action is superior to other available methods for the fair and efficient

     adjudication of this controversy. Members of the Class do not have an interest in pursuing

     or individually controlling the prosecution of separate claims against Defendants as set

     forth herein due to the complexity, expense, and burden of individual prosecution of such

     claims. In the interests of justice and judicial economy, it would be desirable to concentrate

     the litigation of all Class members’ claims in a single action, in a single forum.

     Management of this action as a class action will not present any foreseeable difficulties.


                                                         - 37 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 38 of 47



            171.    Determination on a class-wide basis of the facts and issues raised herein

     concerning Defendants’ deceptive and unfair trade practices, and Defendants’ unjust

     enrichment at the expense of Plaintiffs and class members, will cause an orderly and

     expeditious administration of the Class claims and foster economies of time, effort,

     expense, and ensure uniformity of decisions.

                                    COUNT I
          VIOLATIONS OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
       PRACTICES ACT, SECTION 501.201, ET. SEQ., FLORIDA STATUTES, AND
                      SIMILAR LAWS OF OTHER STATES
                        (Against Defendant Fresh Market)

            172.    Plaintiffs reincorporate and re-allege the allegations of Paragraphs 1

     through 171 as if fully set forth herein, and conjunctively and alternatively allege as

     follows.

            173.    This is a claim by Plaintiffs against Defendant Fresh Market for violation

     of the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501. 201-501.213

     (“FDUTPA”), and similar laws of other states.

            174.    Plaintiffs are consumers as defined in the Act. See Fla. Stat. § 501.203

     (“Consumer means an individual . . . ”).

            175.    Defendant Fresh Market was engaged in trade or commerce as defined in

     the Act. See Fla. Stat. § 501.203 (“Trade or commerce means the advertising, soliciting,

     providing, offering, or distributing … any good or service…”).

            176.    Defendant Fresh Market committed deceptive and unfair acts and practices

     while engaged in trade or commerce, as defined in the Act.

            177.    Defendant Fresh Market’s deceptive and unfair trade practices and acts

     were likely to mislead reasonable consumers to the detriment of those consumers.


                                                        - 38 -
                                               SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 39 of 47



             178.    As a result of Defendant Fresh Market’s deceptive and unfair acts and trade

     practices, Plaintiffs and Class members have suffered actual damages.

             WHEREFORE, Plaintiffs, Fred Michael Davis, Clarence Broussard, Alain Pierre,

     Megan Weber, Meredith Rieger Branciforte, Gina Murray, Tanja McPeters, Courtney

     Wood, Hayley Denman, and Kristin Cacayorin, individually and on behalf of all similarly-

     situated consumers, respectfully request that this Court certify this action as a plaintiff class

     action, appoint Plaintiffs as class representatives, appoint Plaintiff’s counsel as Class

     Counsel, award actual and compensatory damages and pre-judgment and post judgment

     interest, enjoin Defendant Fresh Market’s unfair and deceptive acts and practices as

     violating the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.211

     (FDUTPA), and similar laws of other states, and order Defendant Fresh Market to engage

     in corrective advertising, marketing, and promotion, award Plaintiffs and class members

     the costs of this action and their reasonable attorneys’ fees under Section 501.2105, Florida

     Statutes (FDUTPA) and similar laws of other states, and award any and such other and

     further relief as this Court deems just, equitable and proper.

                                  COUNT II
          VIOLATIONS OF FLORIDA’S DECEPTIVE AND UNFAIR TRADE
       PRACTICES ACT, SECTION 501.201, ET. SEQ., FLORIDA STATUTES, AND
                      SIMILAR LAWS OF OTHER STATES
                           (Against Defendant Tyson)

             179.    Plaintiffs reincorporate and re-allege the allegations of Paragraphs 1

     through 171 as if fully set forth herein, and conjunctively and alternatively allege as

     follows.

             180.    This is a claim by Plaintiffs against Defendant Tyson for violation of the

     Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501. 201-501.213


                                                         - 39 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 40 of 47



     (“FDUTPA”), and similar laws of other states.

             181.    Plaintiffs are consumers as defined in the Act. See Fla. Stat. § 501.203

     (“Consumer means an individual . . . ”).

             182.    Defendant Tyson was engaged in trade or commerce as defined in the Act.

     See Fla. Stat. § 501.203 (“Trade or commerce means the advertising, soliciting, providing,

     offering, or distributing . . . any good or service . . . ”).

             183.    Defendant Tyson committed deceptive and unfair acts and practices while

     engaged in trade or commerce, as defined in the Act.

             184.    Defendant Tyson’s deceptive and unfair trade practices and acts were likely

     to mislead reasonable consumers to the detriment of those consumers.

             185.    As a result of Defendant Tyson’s deceptive and unfair acts and trade

     practices, Plaintiffs and Class members have suffered actual damages.

             WHEREFORE, Plaintiffs, Fred Michael Davis, Clarence Broussard, Alain Pierre,

     Megan Weber, Meredith Rieger Branciforte, Gina Murray, Tanja McPeters, Courtney

     Wood, Hayley Denman, and Kristin Cacayorin, individually and on behalf of all similarly-

     situated consumers, respectfully request that this Court certify this action as a plaintiff class

     action, appoint Plaintiffs as class representatives, appoint Plaintiff’s counsel as Class

     Counsel, award actual and compensatory damages and pre-judgment and post judgment

     interest, enjoin Defendant Tyson’s unfair and deceptive acts and practices as violating the

     Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.211 (FDUTPA), and

     similar laws of other states, and order Defendant Tyson to engage in corrective advertising,

     marketing, and promotion, award Plaintiffs and class members the costs of this action and

     their reasonable attorneys’ fees under Section 501.2105, Florida Statutes (FDUTPA) and


                                                         - 40 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 41 of 47



     similar laws of other states, and award any and such other and further relief as this Court

     deems just, equitable and proper.

                                                COUNT III
                                         UNJUST ENRICHMENT
                                     (Against Defendant Fresh Market)

             186.    Plaintiffs reincorporate and re-allege the allegations of Paragraphs 1

     through 171 as if fully set forth herein, and conjunctively and alternatively allege as

     follows.

             187.    Plaintiffs and other consumers conferred a benefit on Defendant Fresh

     Market by purchasing the Product in quantities they otherwise would not have if they

     would have known the true facts.

             188.    Defendant Fresh Market knowingly and voluntarily appreciated, accepted,

     and retained the benefit conferred upon it by Plaintiffs and other consumers.

             189.    Plaintiffs and other consumers conferred a benefit directly upon Defendant

     Fresh Market.

             190.    Plaintiffs and other consumers have no adequate remedy at law.

             191.    Under the circumstances, it would be inequitable and it would be in

     violation of good conscience and fundamental principles of justice and equity for

     Defendant Fresh Market to retain the benefit conferred by Plaintiffs and other consumers

     without paying for it.

             WHEREFORE, Plaintiffs, Fred Michael Davis, Clarence Broussard, Alain Pierre,

     Megan Weber, Meredith Rieger Branciforte, Gina Murray, Tanja McPeters, Courtney

     Wood, Hayley Denman, and Kristin Cacayorin, individually and on behalf of all similarly-

     situated consumers, respectfully request that this Court certify this action as a plaintiff class


                                                         - 41 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 42 of 47



     action, appoint Plaintiffs as class representatives, appoint Plaintiff’s counsel as Class

     Counsel, award compensation for unjust enrichment and pre-judgment and post judgment

     interest, award Plaintiffs and class members the costs of this action, and award any and

     such other and further relief as this Court deems just, equitable and proper.

                                                 COUNT IV
                                           UNJUST ENRICHMENT
                                          (Against Defendant Tyson)

              192.    Plaintiffs reincorporate and re-allege the allegations of Paragraphs 1

     through 171 as if fully set forth herein, and conjunctively and alternatively allege as

     follows.

              193.    Plaintiffs and other consumers conferred a benefit on Defendant Tyson by

     purchasing the Product from Defendant Fresh Market in quantities they otherwise would

     not have if they would have known the true facts, correspondingly increasing profits for

     Defendant Tyson.

              194.    Defendant Tyson knowingly and voluntarily appreciated, accepted, and

     retained the benefit conferred upon it by Plaintiffs and other consumers.

              195.    Plaintiffs and other consumers conferred a benefit directly upon Defendant

     Tyson.

              196.    Plaintiffs and other consumers have no adequate remedy at law.

              197.    Under the circumstances, it would be inequitable and it would be in

     violation of good conscience and fundamental principles of justice and equity for

     Defendant Tyson to retain the benefit conferred by Plaintiffs and other consumers without

     paying for it.

              WHEREFORE, Plaintiffs, Fred Michael Davis, Clarence Broussard, Alain Pierre,


                                                         - 42 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 43 of 47



     Megan Weber, Meredith Rieger Branciforte, Gina Murray, Tanja McPeters, Courtney

     Wood, Hayley Denman, and Kristin Cacayorin, individually and on behalf of all similarly-

     situated consumers, respectfully request that this Court certify this action as a plaintiff class

     action, appoint Plaintiffs as class representatives, appoint Plaintiff’s counsel as Class

     Counsel, award compensation for unjust enrichment and pre-judgment and post judgment

     interest, award Plaintiffs and class members the costs of this action, and award any and

     such other and further relief as this Court deems just, equitable and proper.

                                       COUNT V
                           CIVIL CONSPIRACY TO VIOLATE
      FLORIDA’S DECEPTIVE AND UNFAIR TRADE PRACTICES ACT, SECTION
       501.201, ET. SEQ., FLORIDA STATUTES, AND SIMILAR LAWS OF OTHER
                                        STATES
                  (Against Defendant Fresh Market and Defendant Tyson)

             198.    Plaintiffs reincorporate and re-allege the allegations of Paragraphs 1

     through 171 as if fully set forth herein, and conjunctively and alternatively allege as

     follows.

             199.    This is a claim by Plaintiffs against Defendants for civil conspiracy to

     violate the Florida Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501. 201-

     501.213 (“FDUTPA”), and similar laws of other states.

             200.    Plaintiffs are consumers as defined in the Act. See Fla. Stat. § 501.203

     (“Consumer means an individual . . . ”).

             201.    Defendants were engaged in trade or commerce as defined in the Act. See

     Fla. Stat. § 501.203 (“Trade or commerce means the advertising, soliciting, providing,

     offering, or distributing . . . any good or service . . . ”).

             202.    Defendant Fresh Market and Defendant Tyson conspired to commit

     unlawful deceptive and unfair acts and practices while engaged in trade or commerce, as

                                                         - 43 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 44 of 47



     defined in the Act.

            203.    Defendant Fresh Market and Defendant Tyson did in fact act in pursuance

     of the conspiracy.

            204.    As set forth above, Defendant Tyson, faced with declining pork profits, by

     and through its officers, directors, and employees, specifically designed and implemented

     a marketing and promotional strategy for the Product that created a direct comparison

     between the Product and USDA Prime Beef in order to confuse and mislead consumers as

     to the nature of the grading for the Product. See supra, ¶¶ 45-50.

            205.    Defendant Tyson established its intended marketing scheme for the Product

     with its retailers, such as Fresh Market, to ensure that the Product was “displayed, that it

     has the right labeling, that [the retailer] has the right communication” in the fashion that

     Tyson intended. See supra, ¶ 43.

            206.    In addition, Defendant Tyson created its Chairman’s Reserve Prime Pork

     Certified Butcher program, whereby retailers, such as Defendant Fresh Market, could have

     their butchers “educated” by Tyson on the Product and in exchange would receive

     marketing materials and strategies on how to maximize sales of the Product, driving profits

     for the retailer (Fresh Market) and the producer (Tyson). See supra, ¶¶ 46-49.

            207.    Furthermore, Tyson maintains a “marketing support” section of its website,

     whereby it provides marketing and sales support and advertising materials for its retailers

     and partners in order to “educate consumers about the benefits of . . . Prime products.” See

     https://www.tysonfreshmeats.com/our-brands/chairmans-reserve-meats/marketing-

     support. See supra, ¶ 49.

            208.    By so doing, Tyson exercised a degree of influence and control over how


                                                        - 44 -
                                               SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 45 of 47



     the Product was marketed and promoted as it appeared in stores, how the Product was

     marketed and advertised by its retail partners, and how customers were to be “educated”

     about the Product. See supra, ¶¶ 43-50.

            209.    Defendant Fresh Market, by partnering with Defendant Tyson, and

     releasing marketing materials under Fresh Market’s name in which it described its pork as

     “Prime Pork” and made comparisons of its “Prime Pork” to USDA Prime Beef, was

     complicit in the conspiracy to mislead and deceive consumers in violation of the Florida

     Deceptive and Unfair Trade Practices Act, Fla. Stat. §§ 501. 201-501.213 (“FDUTPA”),

     and similar laws of other states.

            210.    As set forth above, the USDA does not grade pork as “Prime.” Defendants’

     marketing and promotion of the Product as “Prime Pork” in conjunction with making

     comparisons of the Product to USDA Prime Beef in their respective advertising materials

     was deceptive and unfair to Plaintiffs.

            211.    Defendants’ deceptive and unfair trade practices and acts were likely to

     mislead reasonable consumers to the detriment of those consumers.

            212.    As a result of Defendants’ deceptive and unfair acts and trade practices in

     pursuance of Defendants’ conspiracy to violate the Florida Deceptive and Unfair Trade

     Practices Act, Fla. Stat. §§ 501. 201-501.213 (“FDUTPA”), and similar laws of other

     states, Plaintiffs and Class members have suffered actual damages.

            213.    As a result of Defendants’ deceptive and unfair acts and trade practices in

     pursuance of Defendants’ conspiracy to violate the Florida Deceptive and Unfair Trade

     Practices Act, Fla. Stat. §§ 501.201-501.213 (“FDUTPA”), and similar laws of other states,

     Plaintiffs and Class members have been damaged in an amount to be proven at trial, but


                                                        - 45 -
                                               SOLOWSKY & ALLEN, P.L.
                915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 46 of 47



     not less than the difference between the premium price paid for the Product and the price

     they would have paid had they known the truth about the Product.

             214.    As a proximate result of Defendants’ deceptive and unfair acts and trade

     practices in pursuance of Defendants’ conspiracy to violate the Florida Deceptive and

     Unfair Trade Practices Act, Fla. Stat. §§ 501.201-501.213 (“FDUTPA”), and similar laws

     of other states, Plaintiffs and other consumers have been damaged in an amount to be

     determined at trial.

             WHEREFORE, Plaintiffs, Fred Michael Davis, Clarence Broussard, Alain Pierre,

     Megan Weber, Meredith Rieger Branciforte, Gina Murray, Tanja McPeters, Courtney

     Wood, Hayley Denman, and Kristin Cacayorin, individually and on behalf of all similarly-

     situated consumers, respectfully request that this Court certify this action as a plaintiff class

     action, appoint Plaintiffs as class representatives, appoint Plaintiff’s counsel as Class

     Counsel, award damages for civil conspiracy and pre-judgment and post judgment interest,

     award Plaintiffs and class members the costs of this action, and award any and such other

     and further relief as this Court deems just, equitable and proper.

                                       DEMAND FOR JURY TRIAL

             Plaintiffs demand Trial by Jury on issues so triable.




                                                         - 46 -
                                                SOLOWSKY & ALLEN, P.L.
                 915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
Case 1:19-cv-24245-PCH Document 1 Entered on FLSD Docket 10/15/2019 Page 47 of 47



                                      Respectfully submitted,



      SOLOWSKY & ALLEN, P.L.                               MANSFIELD,           BRONSTEIN                 &
      Attorneys for Plaintiffs                             STONE, LLP
      MASON A. PERTNOY, ESQ.                               Attorneys for Plaintiffs
      Florida Bar No.: 18334                               GARY N. MANSFIELD, ESQ.
      RICHARD L. ALLEN, ESQ.                               Florida Bar No.: 61913
      Florida Bar No.: 295485                              RONNIE BRONSTEIN, ESQ.
      STEVEN D. SOLOWSKY, ESQ.                             Florida Bar No.: 84052
      Florida Bar No.: 124854                              DAVID STONE, ESQ.
      915 Citigroup Center                                 Florida Bar No.: 400432
      201 S. Biscayne Boulevard                            500 Broward Boulevard
      Miami, Florida 33131                                 Suite 1450
      Telephone No. (305) 371-2223                         Fort Lauderdale, Florida 33394
      Facsimile No. (305) 373-2073                         Telephone No.: 954-601-5600
      Email: mpertnoy@salawmiami.com                       Facsimile No.: 954-961-4756
      Email: rallen@salawmiami.com                         Email: gary@mblawpa.com
      Email: lgardner@salawmiami.com                       Email: ronnie@mblawpa.com
      Email: ssolowsky@salawmiami.com                      Email: dstone@davidstonelaw.com
      Email: mlopez@salawmiami.com                         Service: litigation@mblawpa.com
      Service: pleadings@salawmiami.com
                                                           By: ___s/ Gary N. Mansfield_______
      By:  s/ Mason A. Pertnoy_______                      GARY N. MANSFIELD
      MASON A. PERTNOY                                     FLORIDA BAR NO. 61913
      FLORIDA BAR NO. 18334




                                                      - 47 -
                                             SOLOWSKY & ALLEN, P.L.
              915 CITIGROUP CENTER - 201 S. BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 TEL (305) 371-2223
